Title: [July 1760]
From: Adams, John
To: 



      Tuesday. July 1st. 1760.
      
      
       Went to Town.
       Mr. Thatcher. You have read a great deal, Mr. Adams, in the Roman History, concerning the Modesty of Youth, and their Veneration of the Elders. Now I think these young Gentlemen had very little of that Modesty and Veneration, when they went in the face of Law and against the Remonstrances of all the Elders to act their Plays.
       Mr. Otis says there is no Limitation of Attachments. There is no Proportion established between the Demand and the Quantity to be attached, so that a Villain may attach 20,000£ if he pleases as se­curity for £20, and take the whole into the Officers Custody. Tho on second thought, this cant be done without Collusion between the Plaintiff and the officer, for unless the officer is malicious as well as the Plaintiff, he will run the Risque for the Defendant, of making a Common Service, and this is the Reason why there has been no Mischief made of the unlimited Power of Attachment.
      
      

      Thurdsday July 3rd. 1760.
      
      
       Read pretty diligently in the Spirit of Laws.—Hayden’s Consultation suggested the following Questions. Q. Is there any Method of compelling a Grantor to give a new Deed when the Deed he has executed before happens to be burned or lost?—Q. May an Agreement in Writing without seal, or by Parol only be given in Evidence against a Bond sealed and delivered? After Confession of the Forfeiture of the Penalty, any Special Agreement may be given in Evidence.
      
      

      1760. Saturday July 5th.
      
      
       Last Night Cranch explained to me, the Water Works in the River Thames which convey water, all round the City of London. There is first, a long water Wheel, like the Water Wheel of some saw Mills, which is carried round by the River. On the End of the Axis of this water Wheell are Coggs, which carry round a cogg Wheel. This Cogg wheel has upon the End of its Axis, a Number of Cranks and each of these Cranks lifts up and lets down a Pump Box every Time the Cogg wheel Turns. These Pumps are very large, and prodigious Quantities of Water are pumped away into a general Conveyance and Receiver, from which Pipes are carried to almost every Cellar and to many of the Rooms, and Chambers, and Garrotts, in Gentlemens Houses, thro the City. Cranch says he has seen the Works for Conveying ships up a Cataract, as that between Topsham and Exeter. Vessells are conveyed along, up Hill, so 3 Miles. They rise up hill as far as from the Bottom of the long Wharf to the Top of Bacon Beacon Hill. They have Walls of great Thickness and strength built across the River Ex, with Gates, of Timber fortified with Irons, in the Middle. These Gates are opened, and the Vessells float, within the Wall. The gates are then shut, and the fresh running Water of the River let down into that Apartment where the Vessell is which soon raises the Vessell as high as the Top of the lower Walls when the Gates of the second Wall are opened and the Vessell is floated within that. Then the second Gate is shut, and the freshit raises the Vessell up another stair.— These Gates have several smaller sluice Gates in them that slide up and down. These they slide up, and let out as much Water as they can, before they pretend to open the Great Gates.
       This whole Passage and Conveyance is artificial, for the natural Course of the River was at some Distance. This whole Channell was cut by Art. What an Expence! to cutt such a Channell for 3 miles, to erect such and so many Walls across the River, to build such Gates, and such Machines to open them.
       Invention has laid under Discouragements in England, for Inventions to facilitate any Manufacture, by which Numbers of People might be thrown out of Business have been prohibited by Act of Parliament. Saw Mills for that Reason were prohibited, That a greater No. of Hands might be employed in sawing, by Hand, Boards and Timber &c. But that Act was of no service. Our Merchants could send to Holland and buy Boards and all sorts of Timber much cheaper, than they could procure them at home. I suppose the Act is expired, and not to be revived, by the Encouragement the society for Encouraging Arts, Manufactures and Commerce, have offered to the Man who shall produce the best Modell of a saw Mill.
       The Dutch erected a Dike, some Years since, which shut out the sea for a great Extent of Land, and they erected Wind Mills, at small Distances upon this Dike, which threw all the Water that was left within, over the Dike into the Sea.
       Deacon Palmer’s Glass Furnace, it seems is a reverberating Furnace. That is, the Heat, which is flashed against the internal surface of the Furnace, when a dry stick of Wood is thrown in, is reverberated, down into the Pots, and melts the Glass, much more than the silent Heat below. So that, rugged Excrescences, prominent Bits of Grindstone, within must be a disadvantage, for if the internal Concave could be polished like a concave Mirror, it would be in its most perfect state. Besides this Furnace is too high. These 2 faults, Hight and internal Ruggedness, the Deacon thinks have wasted him almost a Cord of Wood a Day.
       Cowen and Young Thayer the Marketman are full of White and Bowditch. Cowen heard I tore Whites account all to Pieces, and Thayer thought that White had a dirty Case. Few Justices Causes have been more famous, than that. Isaac Tyrrell Tirrell had the story too, but he thought Bowditch was to blame, was abusive.
      
      
       
        
   
   This paragraph, and possibly the next as well, may have been intended as direct discourse by Cranch.


       
       
        
   
   A common name in Weymouth in JA’s time; often spelled Cowing in contemporary records.


       
      
       

      July 6th. Sunday.
      
      
       Heard Mr. Mayhew of Martha’s Vineyard.
      
      

      July 9th. Wednesday.
      
      
       Gould has got the story of White and Bowditch.
      
      

      Saturday 12 or 19 July.
      
      
       I find upon Examination, that a Warrant of Attorney given by an Infant is void; so that, if you intend during your Apprentices Absence, to put the Note you mentioned to me in suit, or to sue for the Detention of the Province Note, or any other wise to prosecute your Right, the only Way I can think of is, for the Lad to elect your father for his Guardian and see to procure the Judge of Probates allowance of it, before he goes off.If your father is unwilling to go to Town, you may ride down and wait on this Judge. Altho Deacon Bass might have been appointed Guardian to him when a Child, yet you know he has a Right to choose one at fourteen, and he is no doubt willing to choose his Master, but he must give security to the Judge for the faithful Discharge of his Trust.
       From the very hasty and imperfect Account of the Case which you gave me, I can think of no other Way at Present, that will have any Safety. So you may Act your own Pleasure.
       With Regard to the Notes, as the old Note you mentioned to me, was given to the Lad an Infant, neither He nor his Guardian will be under any Obligation to accept it in Satisfaction for the Province Note, unless they please. So that if that Note is not sufficient to secure the Money, you may bring your Action for the Detention of the Province Note. But in that Case you know you must be able to prove by Witnesses, Confession, or other Circumstances, first that your Apprentice owed the Note, 2dly that French had it in Possession, and 3dly that he converted it to his own Use.
       If these Hints are of any service to you, I shall be glad, or if, upon your letting me further into the facts, any Thing further should occur to me, I shall be ready to communicate it.
       
        Yr. svt.,
        J. Adams
       
      
      
       
        
   
   CFA omitted this draft of a letter to an applicant for legal advice and all of JA’s legal notes that follow in July and August.


       
      
      

      Sunday Morning 13 or 20 July 1760.
      
      
       The week before last Salome Pope appeared before Coll. Quincy, to confess herself with Child, by Jos. Ryford.
       
       Her Intention was to complain against Jos. Ryford and charge him before the Justice with being the father of the Bastard Child with which she is now pregnant. Now what Occasion for taking her Examination upon Oath?—By the Province Law.
      
      
       
        
   
   Here a line is drawn across the page in the MS and a short entry follows which has been scratched out with two different pens: “Ryford is not only suspected but has been charged to have begotten a Bastard Child; therefore Q. may now himself perhaps bind him to the sessions, But is not  to do it by the Province Law.”


       
      
      

      Fryday July 25th.
      
      
       We contend that the Plaintiffs ought to recover nothing on this Bond, because according to the original Agreement it is paid. The Case was this. The Plaintiffs about 15 years ago conveyed to one Tower, a Tract of Land, containing with such and such Boundaries, 30 Acres. And the present Defendants became jointly bound with the Grantee for the Money, which was £750, for which they gave 8 or 10 Bonds, one of which was to be paid off every Year. But at the Time of these Transactions, a suspicion arose, that the Land included within the mentioned Bounds, did not contain so much as 30 Acres, which induced the Defendants to insist upon and the Plaintiffs to enter into an Agreement which they committed to Writing, that the Land should be surveyed, and if it fell short of 30 Acres, the Deficiency should be deducted out of these Bonds. Accordingly an Admeasurement was made, and the Land fell short 7 Acres and 1/2, which in Proportion to the Price of the whole amounted to about the Value of this Bond. With regard to the other Bonds some of them were put in suit, others were paid off and taken up, at length all of them were taken up, but this, and the Reason why this was never taken up was this. The Plaintiff Hollis who had kept all the Bonds in his own Hands never would come to a final settlement with them. The Grantee had made several Payments, and Tower had made several more and Hayden had made several others. Some of these Payments were minuted on the Bonds, but many of them were made abroad upon Hollis Promise to enter them on the Bonds when he went home which was never done, so that these People being Brothers to Hollis and confiding in his Honor have been let led on Blindfold, in midnight Darkness, till they have already paid 12 or 1500 Pounds for 750, and when all is done they have no Land. For by some Accident the Deed of this Land is lost, of which Hollis got scent some way or other and has since conveyed away this very Land to another Man. This very land is now mortgaged to Mr. Goldthwait.
       
       The Case of Chambers vs. Bowles was this. Capt. Chambers had sold to one Anthony Lopez a Spaniard of Monto Christo, a Quantity of Merchandizes. Lopez called for the Goods, but when he came to count his Money he found it fell short, 60 Dollars. Chambers, who had no other Dealings with Lopez and was unacquainted with his Circumstances, refused to trust him for the 60 Dollars, and accordingly took back Merchandizes, to that Value. Upon this Captn. Bowles, who was well acquainted with the Spaniard, and knew him to be rich, spoke a few Words to him in Spanish and then turning to Captn. Chambers, said, let Lopez have the goods and I will pay you the Dollars; call upon me tomorrow or any time and Ile pay you the Money.
       Mr. Otis said this fell within the Province Law to prevent frauds and Perjuries “that no Action shall be brought whereby to charge the Defendant upon any Special Promise to answer for the Debt, Default or Miscarriages of another Person, unless the Agreement upon which such Action shall be brought, or some Memorandum or Note thereof shall be in Writing, and signed by the Party to be charged therewith,” &c. This is, says he, an Agreement to answer for the Debt or Default or Miscarriage of Lopez. The Contract and sale was from Chambers to the Spaniard, not from Chambers to Bowles. No Discrimination was made between the Merchandizes sold to Lopez and these sold to Bowles, but Bowles says let Lopez have the Goods according to your Contract and I will see you paid if he dont.
       Thatcher. This is not a conditional Undertaking for Another, but an absolute Undertaking for himself.
       I remember a Case in Salkeld precisely parrallel which is this. “A and B go into a Warehouse together and A says to the Merchant, deliver B such and such Merchandizes, and if he dont pay you I will. This Promise is void by the Act of Parliament from which our Province Law was copied. But if A says Let B have such and such Goods and I will be your Pay master, or I will see you paid, or I will be answerable to you, in this Case A’s promise is good, is an absolute Undertaking for himself not a conditional Undertaking for Another, and A shall be answerable.—Just so in the Case at Bar. Captn. Bowles says, Let the Spaniard have the Goods and I will pay you, call tomorrow or any time at my Lodgings and I will pay you. Here is an Absolute Undertaking for himself, not a Conditional Undertaking in Case Lopez failed, for We never sold these Goods to Lopez, we have no Demand vs. Lopez for them, we refused to sell them to him: We sold them to Bowles, he sold them to Lopez; He only can demand pay of Lopez and we can demand pay only of him; and we expect your Verdict accordingly.— This was like Fairbanks v. Brown. There Brown Undertook for the Govt., that the Carter should have such a Price. I will ensure You such a Price. I promise you such a Price, &c.
       The Jury gave a Verdict for Chambers in this Case.
      
      
       
        
   
   This entry is a draft of an argument in which JA was defending Hayden and others against the rapacity of Thomas Hollis, the shoemaker, tavern-keeper, and writ-drawer of Braintree Middle Precinct. The suit was evidently tried in the Suffolk Inferior Court, since Ezekiel Goldthwait, who held the mortgage on the land in question, is mentioned as “Clerk of this Court.”


       
       
        
   
   The name is a scrawl in the MS, but is clarified in the entry of next day, which contains another version of JA’s argument.


       
      
      

      1760. July 26.
      
      
       This Bond has been at least once and an half, if not twice, paid. The Case is this. About 15 Years ago, the Plaintiffs sold a tract of Land, containing 30 Acres, within such and such Boundaries, to one Tower, for 750£, and He together with the present Defendants became jointly bound to the Plaintiffs, in 10 different Bonds, of which this is one, for the Payment of the Money. But in the Time of it, a suspicion arose that those Bounds did not include 30 Acres; and least they should not an Agreement was made and committed to Writing, that the Land should be surveyed, and if it was found to fall short the Deficiency should be deducted from some of these Bonds. Accordingly the Land was afterwards surveyed, and found to fall short, 7 Acres and an half, which in Proportion to the Price of the whole amounted to about the Value of this Bond. All the other Bonds have been discharged and taken up, and this was set against the Deficiency of Land. But Besides all this, at least one half of it has been paid another Way. For one of these Obligers carried the Money to Hollis and had 1/2 of what was due upon every Bond in his Hands callculated, and paid him down his Money, and Hollis promised to indorse one half, upon every Bond that was left: yet this has never been indorsed; and Hollis has assurance enough to sue for this whole Bond. The Defendants have been extreemely careless, and negligent. Sometimes they paid Money abroad, and took no Receipts, but relied on his Honour to indorse it when he went home. They even left the Agreement that obliged him to make up the wanting Land, in Hollis’s own Hands; after the Land was surveyed they left the Plan and survey in his Hands, in short there has been the Utmost Simplicity and Inattention on their Part in every Part of all these Transactions; and there have not been fewer Proofs of Artifice, secresy, and Guile, I must say Guile, on the Part of Hollis, for He always avoided giving Receipts; he never would suffer any 3d Person to be present, when he did Business. They sometimes would carry with them a Neighbour who understood Numbers, better than they, to calculate for them and see that they were not injured, but whenever they did so Hollis would never do any Business with them and at last had the Assurance to tell them that he never would do any Business with them if they brought any Body with them, as long as he lived. So that by one Artifice and another we have been led on to pay, I suppose, £1500 for 750, and what is worse than all the rest, the Deed he gave is accidentally lost. Of this Hollis got a Hint, and has since sold it to another Person. This Hollis has mortgaged this very Land to Mr. Gouldthwat, the Clerk of this Court, since he found We had lost our Deed. Yet he has the assurance to sue this Bond. We have offered him to relinquish his obligation to make good the deficient Land and pay him the 1/2 of this Bond, if he will execute a new Deed of the Land; but he cant do that. He has sold it.
      
      
       
        
   
   MS: “to”—an obvious slip of the pen.


       
      
     